Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 1 of 25

 

verenmamenaenF LED

 

 

 

—— ieee L_ MAIL
FEB 18 2020

iT SEATTLE
CLERK U. 5S DISTRICT CO
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

Robert A. Stanard, )

Plaintiff, ) Case No.C19-1400-RSM-MLP
)
)

Vv. ) Amended Civil Rights Complaint

)

Dr. Maria Dy. et al., Pursuant to Bivens.

Defendants.

Comes now, the Plaintiff Robert A. Stanard, pro se and
without the competant assistance of counsel to file this first amended
complaint.
ARGUMENT

The defendants named in this complaint have violated the
Plaintiffs constitutional rights and acted with deliberate indifference
to the Plaintiff as the Plaintiff sought a censtitutionally protected
right to being treated for a serious medical need while in the care and
custody of the named Defendants. Outdated and inadequate medical records
were used in also denying, delaying, or hindering the Plaintiffs access
to a viable and successful treatment to a serious medical need. One in

which was contracted during his previous incarceration in the FROP.

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 2 of 25

Robert A. Stanard #08757-081
FULLNAME

 

COMMITTED NAME (if different)

FULL ADDRESS INCLUDING NAME OF INSTITUTION

 

 

 

 

 

 

 

P.O. Box 5000
i 97378
PRISON NUMBER (if applicable)
UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF WASHINGTON
ASE NUMBER
' © C19-1400-RSM-MLP
Peo Se, Alien 8 a eeepc on. 0 be supplied by the Clerk |
—_ ANTES, |—————AMENDED
Dr. Maria Dy, MD:, Dan Sproul, Wardéi, |” CIVIL RIGHTS COMPLAINT
Mrs. McDermont H.S.A., K. Martinez PA, PURSUANT TO (Check one)
Mary Mitchell Western ‘Regional. D Dir. 1 42 U.S.C. § 1983
et al., S)- | Bivens v. Six Unknown Agents 403 U.S. 388 (971)

 

 

A. PREVIOUS LAWSUITS
1. Have you brought any other lawsuits in a federal court while a prisoner: i Yes LI No

2. If your answer to “1.” is yes, how many? One

Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
attached piece of paper using the same outline.) It is in this Court. It pertains to violations
to my constitutional rights, namely ist, 5th, and 14th. It is still in the early

stages. The Defendants have sought for summary judgement and dismisal for
allegedly not exhausting other forms of grievences before filing the Bivens.
However, I had exhausted my administrative remedy process as required by the

P.L.R.A. e

 

CIVIL RIGHTS COMPLAINT
CV-66 (7/97)

 
Issues raised: Constitutional Violations ist, 5th, and 14th

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 3 of 25

Parties to this previous lawsuit:

Plaintiff Robert. Allen Stanard

 

 

 

 

Defendants___ Special Investigative Agent Nolan, et al.,
Court Western District of Washington at Seattle

 

Docket or case number C19-0017-JLR-MAT

 

Name of judge to whom case was assigned Judge Robart

 

Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it

appealed? Is it still pending?) Still Pending

 

 

Approximate date of filing lawsuit: Approximately February 2019
Approximate date of disposition Unknown

 

B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

1. Is there a grievance procedure available at the institution where the events relating to your current complaint
occurred? Kl Yes [No

2. Have you filed a grievance concerning the facts relating to your current complaint? KlYes No

If your answer is no, explain why not

 

 

 

3. Is the grievance procedure completed? RM Yes [No

If your answer is no, explain why not

 

 

4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

 

This complaint alleges that the civil rights of plaintiff__Robert Allen Stanard.

(print plaintiff's name)

who presently resides at_FCI Sheridan P.O. Box 5000, i 97378

(mailing address or place of confinement

were violated by the actions of the defendant(s) named below, which actions were directed against plaintiff at
FDC Sea-Tac Seattle, Washington

 

(mstitution/city where violation occurred)

 

CV-66 (7/97)

CIVIL RIGHTS COMPLAINT
 

Case 2:19-cv-01400-RSM. Document 14 Filed 02/18/20 Page 4 of 25

on (date or dates)_ On ox about March 2, 2018 and continues as_ this. complaint is filed.
(Claim 1) (Claim 1) c

NOTE: You need not name more than one defendant or allege more than one claim. If you are naming more than
five (5) defendants, make a copy of this page to provide the information for additional defendants.

1. Defendant _ Mrs. McDermont is/was employed at resides or works at
(full name of first defendant) ;

FDC Sea'tac
(full address of first defendant)

Health Services Administrator
(defendant's position and title, if any)

 

The defendant is sued in his/her (Check one or both): Al individual LT official capacity.

Explain how this defendant was acting under color of law:
“She relied upon the Bureau policy to deny an adequate treatment that was available

 

2. Defendant Dan Sproul Is/was employed ati: resides or works at
(full name of first defendant) :

FDC SeaTac
(full address of first defendant)

Warden
(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): Rl individual C0 official capacity.

Explain how this defendant was acting under color of law:
He relied upon the policy to deny treatment and that I was "pre-trial" even
though I had already been convicted.

3. Defendant Dr. Maria Dy, MD is/was employed at resides or works at
(full name of first defendant) .

FDC SeaTac
(full address of first defendant)

Doctor, MD.
(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): KX) individual 1 official capacity.

Explain how this defendant was acting under color of law:
She relied upon Bureau policy and set criteria to deny treatment when it
would have only taken twelve weeks to complete.

 

CIVIL RIGHTS COMPLAINT
CV-66 (7/97)

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 5 of 25

 

 

Defendant __ Unknown is / was resides or works at
(full name of first defendant)
320 First Street, NW, Washington, D.C. 20534
(full address of first defendant)

Medical Director of the FBOP
(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): Ml individual 1 official capacity.

Explain how this defendant was acting under color of law:
As a medical professional he/she knew the dangers and damages caused by the disease

 

of Hep c. He/She relied upon the Policy of BOP to refuse treatment.

 

Defendant Unknown Is /Was = resides or works at

_ fall name of first defendant) __ sccngeecige woe) ve yquemnegggeeeengt cigs puneeenieunnes pe Scheme
7338 Shoreline Drive, Stockton, California 95219
(full address of first defendant) -

 

Is/ was Regional Medical Director
(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): Ml individual 1 official capacity.

_ Explain how this defendant was acting under color of law:
He/She relied on the Clinical Practice Guidelines to deny a viable treatment

. , hic} ler_bis/ care who suffered from a life altering disease

 

 

 

8)Defendant J. Baltazar IS/WAS ___ resides or works at
(full name of first defendant)
Western Regional Office, 7338 Shoreline Dr., Stockton Ca. 95219
(full address of first defendant)

Western Regional Director (in place of Mary Mitchell)
(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): {individual OO official capacity.

Explain how this defendant was acting under color of law:
He relied upon a flawed policy to back up institutional staff in denying

the Plaintiff proper medical treatment. He also used old, outdated medical records
as facts to deny remedy in the administrative remedy process.

 

CIVIL RIGHTS COMPLAINT
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 6 of 25

4 Defendant _Ian Conners Is/was resides or works at
(full name of first defendant)

320 First Street, NW, Washington, D.C. 20534
(full address of first defendant)

Administrator NAtional Inmate Appeals
(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): Kl individual 0 official capacity.

Explain how this defendant was acting under color of law:
He relied upon staff's reports, medical criteria that was outdated, medical records

that were severly outdated, and relied upon Medical Directors description of the Clinice
Practice Guidelines to refuse a viable treatment
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 7 of 25

CLAIM I
My constitutional right under the equal pretection clause of the
Sth amendment was violated. There is no rationale relation between the
dissimilar treatment of myself as a pre-trial inmate and any legitimate
penalogical interest that is served by denying me Hep. C. treatment
and granting it to inmates that are actually sentenced. Therefore this
violates equal protections of the 5th amendment.
CLAIM II
Under the 5th amendment of the due process clause, my rights as a
pre-trial inmate as to my medical needs were violated in contravention
of the Supreme Court ruling in City of Revere v. Massachusetts General
Hospital, 463 U.S. 239, 244 (1983).
CLAIM IIT
My 8th Amendment right was violated as the Defendants were

deliberately indifferent to my serious medical needs.

 
LF eaetHl ih el7T LT WMAL, ERSTE 7 For
ROBEAT = szyJah0 AOBTSF -OB!
fu Pbk GOGO

LR-

 

 

     

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 8 of 25

aa

 

08757-0814
UNITED SPATES DISTRICT COURT
WESTERN DISTRICT OF SEATTLE

SEATTLE, WA. O812Tor-

P|

UNITED STATES
POSTAL SERVICE

 

1021

MM

98121

no
my
a2:

R2305E1

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 9 of 25

Supporting Facts , Exactly What Each Defendant did to Violate My Rights:

Defendants:

(1) Dr. Dy, MD; This is the explicit act that supports my 8th amendment claim
as well as my 5th Amendment claim related to Deliberate Indifference by
Dr. Dy; When I was act FDC-SeaTac, I spoke to Dr. Dy at least 7 times
regarding my serious and chronic disease. During at least, that I recall,
on three occassions she informed me, after initially asking me if I wanted

to receive treatment for my Hep C., she told me that I would not be able to

since I was a pre-trial inmate, that I would have to wait to be sentenced
and designated to a different facility. Dr. Dy at least on one occassion,
when I asked her why this was (referring to the denial of hep. c. treatment),
She stated that, "it is BOP pollicy."

(2) Mrs. McDermont, This is the explicit act(s) that support my 8th amendment
claim as well as my 5th amendment claim related to Deliberate Indifference
by Mrs. McDermont: I had spoke to her on at least three different occassions

as she made her rounds in the Unit. On at least one of these occassions she had

made it clear to me, by saying, "you will not be able to get any treatment
while you are here because (1) you are a pre-trial inmate, and (2) your APRI
Levels are not within the required range to receive treatment."

(3) Dan Sproul (Warden), This is the explicit act(s) that support my 8th ~
Amendment claim as well as my 5th amendment claim related to Deliberate
Indifference by Mr. Dan Sproul: I spoke to Mr. Sproul on at least (4) four
occassions as he would enter the unit for mainline (lunch), during which
time of at least one occassion he told me that "'they (BOP) are not required
to give treatment to any pre-trial inmate, but that he would speak with
medical to confirm." Mr. Sproul also continued to delay, hinder, or deny
my access to a treatment that could better my health and quality of life

when he responded to my administrative remedy (BP-9) seeking proper treatment.

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 10 of 25

He also relied upon BOP policy to support a finding of denying treatment.
This policy or criteria is located in the "Interim Guidance for the
Management of Chronic Hepatitis C Infection, Federal Bureau of Prisons
Clinical Practice Guidelines, dated June 2014.

(4) J. Baltazar (Western Region Director), or current predessor; This is the
explicit act(s) that support my 8th Amendment claim as well as my 5th Amendment
claim related to Deliberate Indifference by Mr. Baltazar; I filed an appeal
to the Wardens response to my administrative remedy (BP-9) in which Mr.
Baltazar happened to review. In his response to the appeal (BP-10), he goes
to great lengths to explain the Program Statement 6031.04, Patient Care,
which describes five (5) types of care provided to inmates. He goes on
further to state that, "ordinarily, pre-trial or non-sentenced inmates, and
inmates with less than 12 months to serve, are INeligible for health services
in subsections c., d., and e. Therefore, an inmate, regardless of status, is
provided medically necessary treatment in accordance with policy."" Mr.
Baltazar relied soley upon policy in denying me an adequate treatment to a
serious medical need.

(5) Ian Conners (Administrator National Inmate Appeals), or current predesessor:
This is the explicit act(s) that support my 8th Amendment claim as well as
my 5th Amendment claim related to Deliberate Indifference by Mr. Conners;
Mr. Conners was involved with the appeal process appealing the Regional
Directors response to my BP-10. Ian Conners reviewed and responded to my
BP-11 in the Central Office of the FBOP (D.C. Office). Mr. Conners in up-

holding the denial of treatment relied upon inadequate and outdated medical
records from my previous incarceration in which I was released from BOP
custody in Aug. 2010. Here it is nearly 8 years later and surely relying
on such old of records could be neglegance on on his part. No new tests

were ever conducted or ordered. He further claims that I do not have any
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 11 of 25

"no tissue damage." that I showed, in July 22, 2009, stage 0 fibrosis. Furthermore,
Mr. Conners states "you are not at high risk for progression of liver disease and
that I do not meet the (BOP ) treatment criteria. Mr. Conners relied on outdated,
inadequate medical records that caused him to make a finding to continue the denial,
delay, and hinderance of getting me treatment. He also relied upon Official BOP
Policy and Program Statements in his denial of my appeal. He supported at every
level and what every staff had previously relied upon such as the Warden Sproul,
HSA McDermont, Dr. Dy, Region Appeal, J. Baltazar, Regional Medical Director, and
Unknown Medical Director.

(6) Unknown Medical Director, This is explicit act(s) that support my 8th Amendment
claim as well as my 5th Amendment claim related to Deliberate Indifference by
Unknown, Medical Director: This defendant relied upon the outdated medical
records to back up his medical staff in denying, delaying, or hindering me
getting the proper, timely, and adequate medical treatment. He also relied
upon the "Interim Guidance for the Management of Chronic Hepatitis C Infection,

Federal Bureau of Prisons Clinical Practice Guidelines; June 2014.
the unknown Medical Directer fer “he Bureau of Prisons,

Office would have reviewed the medical records and administrative
Remedies already submitted hy mveself te the warden and the regional
Director. He/She then would have based their decision te deny me
Hep- C- treatment based aupen such.

(7) Unknown Western Regional Medical Director, This isexplicit act(s) that support
my 8th Amendment claim as well as my 5th Amendment claim related to Deliberate
Indifference by Unknown, Regional Medical Director: This defendant had the

authority to authorize adequate medical treatment and care. This defendant to

denied me treatment and relied on the very same pelicy and Pregram
Statement that the other Defendants have. After review cof the medical
Records and administrative remedies they recomended to the Regional

Director te deny me Hep. C. treatment
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 12 of 25

For other pertanant facts related to this Bivens action please see

the fo1lowing facts beiow:

 

counselor Etickson. Upon receiving such form, I completed ‘it, handed it back to __

 

counselor Erickson. In my first BP-8 I stated that I would like to be treated

for the Hep C. that I had been diagnosed with. I waited a reasonable amount of
time for a response. After about two weeks I began to inquire to Mr. Erickson
about 2 to 3 times a week for my response. His reply was always the same, "Just
waiting for medical to respond to my emeil." When April came around, I asked
Gounselor Erickson for a response, good or bad so that I could advance my complaint
and the violations to my constitutional rights in particular my 8th amendment right
to be free from Cruel and Unusual Punishment. Counselor Erickson gave me a new
BP-8 and directed me to fill it out, in which I did so immediately. The date on
chat one was April 4, 2018. The response finally came for this second BP-8 on

 

 

 

 

 

 

 

 

May 13,2018, again untimely. I had at one point before receiving a response to
second BP-8, attempted to submit a formal BP-9 tc the Warden without the BP-8

 

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 13 of 25

CONTINUATION OF FACTS FROM PAGE 5...

That BP-9 was rejected by the wardens office for not having the BP-8 attached
to it. The same day that the rejected BP-9 was returned, my second BP-8 was
alsc returned on this date, May 13, 2018. I resubmitted my BP-9 along with the
BP-8 on May 13, 2018. The BP-9 was received by the administrative remedy
coordinator on May 18, 2018. Attached to my BP-9 was a copy of my electronic
request to staff (cop-out) to Dr. Dye, information that I had found regarding
Hep. G, treatments, and cases where federal judges were getting involved and
requiring state prison officials to give treatment to prisoners that were infected
with Hep. C. 1 received a response to my BP-9 on or about May 24, 2018, dated
May 22, 2018.
The response dated May 22, 2018 from the Warden Dan Sproul stated:

“an investigation intc this matter reveals that

according to your Health Services Records, you

are currently a treatment priority level 3 and .

a pre-trial inmate. The Federal Bureau of Prisons

is currently focusing on treating priority level

cre and two level inmates. You will continue to
be monitored closely by Health Services Staff.

Ducing my grievance precess and while I wes attempting to exhaust this
process as required by the P.L.R.A., 1 watched another inmate rapidly deteriorate
from the very same disease. I had a chance to get to know this inmate by his
name as Michael Doughty. I got to know him over the course of roughly 4 to 5
months. His registration number was #75259-083. I witnessed this man in the span
of roughly three months wither away to about &0 pounds. You could litterally
see bones sticking through his skin. It reminded me of a saying I once heard,
“talk about a skeleton clothed with skin. Myself aad other inmates spoke on Mr.
Doughty's behalf several times with Unit Officers or Medical Staff to do some-
thing for him. Some of the things we did were bring medical to his cell cause

he was retaining so much fluid that he couldn't get up out of bed, told medical
of the pain he was in, serviced him like he was in a hospice center of some sort.
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 14 of 25

CONTINUATION OF FACTS FROM PAGE 5...

I believe that his release date was in the first week cf June 2018. He could
barely get up to eat a meal. We, the inmates started to taske the food to him.
We also told medical about his difficulty with eatting to where they finally
gave him Ensure Protien drinks. There was even a time that Mr. Doughty was in
such serious pain that he went to the officer and told him that he was in serious
pain. The officer told him to stop faking and return to his cell. Upon hearing
this, another inmate and myself approached the officer and demanded that he
either contact medical for this inmate or we wanted to see the LT. We were near
certain that Mr. Doughty was not faking his pain. He was visibly swelling in
the abdominal area. He then fell onto the ground in agonising pain. It was then
that the officer called a medical emergency over his radio. We would bring him
water toe drink, assist him in using the restroom. We spoke to the unit team -
about assisting in getting him a compassionate release. His only family that
he talked about was a 90 year cld mother. A short time later he begar: to get

so bad that they had removed him from our unit and to the hospital. He never
returned to out unit. We were told that while at the hospital he was put on
comfort care and passed away just a few days later. He was just days away from
his release date when he passed away to my understanding.

This had really caused psychological issues with me due to just

watching someone die and unable to do anything for him. I spoke to Dr James

(clinical pyschologist). I was distraught and I remember thinking that a Federal
Agency is charged to keep it’s inmates safe and alive, just let this guy die.
in what seemed like an inhumane marmer.

I did appeal the Wardens decision of denial to the Western Regional
Director within the (20) twenty days from the date of the response on the BP-9.
My appealto the Western Regional Birector’s Uifice dated 05/30/18 was received

by the director's office on June 1, 2018.

 
Case 2:19-cv-01400-RSM Document14 Filed 02/18/20 Page 15 of 25

CONTINUATION OF FACTS FROM PAGE 5...

I reiterated that I wanted the Hep. C ireatment. I countered the Wardens
tesponse that I was a pre-trial iomate. By siating the truth. That truth vas
that I was no Icnger a pre-trial inmate but had been convicted at trial and
past “pre-tcial" status. I explained that Iwas at the minimum a held over inmate
in hold over status.

I made very clear the problems or issues that I deal with on a regular
basis. I suffere from fatigue, Bloating in the abdominal area or swelling of
my liver. Often times painful, and always needing to nap from the fatigue. I
had started my appeal with the names of medical staff that I've spoken to ia
regards to my concerns, Dr. Bye, Mrs. K. Martinez, Warden Dan Sproul, the regional
medical director. Their failure or the full fledge of medical indifference
continues with their refusal treat and deny my access to a confirmed viable
treatment for my infecticus disease. A disease that detected during my previous
incarceration with the Federal Bureau of Prisons.

I did not receive a response to my BP-10 until December 6, 2018 after
I subuitted my. BP-11 to the Central. Office which was dated October 7, 2018, =
received in the Central Office on October 19, 2018, Administrator National _.
Inmate Appeals, Ian Conners. I received the response and denial dated November
13, 2018, received in the Wardens Office, November i$, 2018. I received on
November 22, 2018 From Counselor Cray (FCI Sheridan). These dates are significant
for the purpose of showing how the Federal Bureau of Prisun's handies and interfers
with the administrative remedy process that is required in order to seek relief.

Furthermore, during the month of August 2018, FBOP changed it's policy
and criteria for treating inmates with the Hep. C. disease. They removed the
actual biased criteria and "mandated" that everyone is to get the treatment that

wants it. This was taken from the response of another inmates remedy response
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 16 of 25

CONTINUATION OF FACTS FROM PAGE 5...

to their BP-il that he received on February 10, 2019. Inmate John Etzei -
#76892-065 still has not been given treatment (Please see attached BP-i1).

In my BP-11, I layed out for the Central Office (D.C.)} and for my
documentation that under title 42 U.S.C.S. § 1983, to prevail on a claim
of deliberate indifference, I only Three (3) elements to prove in order to
suceed on my claim.

in the response by Ian Conners, he relied on old, outdated medical
records to determine that in July 22, 2009 from a liver biopsy that I showed
a stage zero (0) fibrosis (no tissue/liver damage). I have asked multiple times
to see a specialist, imaging, or another biopsy to be preformed to determine
the correct diagnosis, and a more accurate one. Every real medical profesional
knows that the disease of Hep. C is a progressive one. Meaning that findings
over ten (10) year pricr would be inconclusive to the ones taken prior.

I sent many request to staff (cop-out) regarding trying to obtain proper
and adequate medical treatment for my Hep. C. I'd spoke to Dr. Bye, K. Martinez,
and even the Health Services Administrator Mrs. McDermont.

When I spoke to Mrs. McDermont her short reply was that I didn't meet
the “criteria" set forth by the FROP Clinical Practices Guidelines. Many times
I would never receive a resporise via the electronic Request, I found myself .
talking to K. Martinez regarding my Hep. C. and treatment. I spoke te K.
Martinez in person on May 29, 2018 in Unit EC. She informed me that my APRI
does not meet the criteria of the FROP. That I would continue being monitored
regularly. Being regularly monitored only means blood drawn every six months.
Nothing more.

In November 2017 my APRI was at a .6, January 2018 a .i with a viral
load of 2,600,000. This clearly confirms that the APRI can and does fluxuate.

 
 

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 17 of 25

CONTINUATION OF FACTS FROM PAGE 5...
Thus, when it is elevated, it tends to do more damage to the Liver than when
ata .i. |

I went to sick cali on or about July 6, 2018, I spoke to P.A. D. Smith
in regards to having a tough time swallowing. He refered me to an outside ENT
Docter. That request was approved by the Western Regional Medical Director. I
went to the pre-op on or about September 4, 2018. At the pre-op it was explained
to me what to expect during the procedure. Upon completion of the pre-op appointment,
ar! appointment had been scheduled. However, before I could actually go to have
the procedure done, I was transfered to FCI Sheridan.

It is hare that I concluded that the FBOP will avert their responsabilities
and duties to inmates health and well being. It was here that I started fresh
with documenting my interactions with medical staff or the Health Services
Administrator.

On or about September 25, 2018, during the receiving process of arriving
to this institution, that I spoke to and met Mrs. Leen, the Health Services
Administrator for FCI Sheridan. I explained ali of my concerns that I'd been
dealing with up at SeaTac. From the Hep. C. treatment, seeing the ENT Specialist
for the dificulty swallowing. She had stated that policy has changed regarding
the treatment of inmates with Hep. C.. That she has only been here at the
institution for about two weeks and to please give her some time to get things
implemented. . (Think forward to the response given from Ian Conners just months
later, stating that I don't meet the criteria).

Once, I was settled in the housing unit I'd been assigned to, I sent
the Dr., Dr. Cantu a message on or about October 3, 2018 via the Electronic
request to staff. I explained I was a new arrival and was seeking to see him
or speak to him as soon as possible. I never received a response. I found out

approx. ten (10) days later that Dr. Cantu was being replaced by a Dr. Grassely.
 

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 18 of 25

CONTINUATION OF FACTS FROM PAGE 5...

Upon learning this information I sent a cop-ovt on October 13, 2018 to Dr.
Grassely with my three (3) medical concerns. I never received a response from
Dr. Grassely via the electronic cop-out system. However, on November 14, 2018,
I was listed on the call-out sheet for an appointment to see Dr. Grassely. (see
copy of Journal sheet). I started of with explaining that I'd been in the
process of exhausting my administrative remedy procees to get the Hep. C. treatment.
At this appointment I told him that I'd like to see an ENT Specialist for the
provlem of swallowing that I've been having. I started to explain that my — .
constitutional rights 6th, 8th, i0th, and 14th were being violated by the blatant
refusal of the FBOP to begin treating me. He told me that I need not quote the
constitution to him, that I could get the treatment if I wanted it. He did
inform me that it wouldn't be immediately, but only a wait of about 60 days. He
did state that I wasn't getting the treatment at SeaTac because I was a pre-trial
inmate.

On or about November 10, 2018 I went to a Lab call-out (blood work)
The first step to potentiall being treated, se I'd thought. On or about November
29, 2018 I managed to catcha glance at the computer screen in medical and could
see that the APRI of my latest resuits which showed an extra elevated Level to
a .27, which just six (6) months prior was only a .07. On January 29, 2019, I
returned to sick-call again te find out if or when I would petentially be going
to see an ENT. I also asked about my Hep. C. treatment and if there was any idea
when I might get started on treatment. The staff member who I was speaking to
(Mc. Bergman) said he did not know anything about it but would and did send an
email to Dr. Grassely.

Even though from the begining of my grievence process, I was being denied

@ treatment that only would take 12 weeks, at that time, to irradicate the disease

 
 

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 19 of 25

CONTINUATION OF FACTS FROM PAGE 5...

for (1) being a pretrial inmate, (2) not meeting the FBOP APRI criteria, (3) A
liver biopsy from July 22, 2009 (outdated Medical records) in which I was
released from the Federal Bureau of Prisons custody in August 2010, reintegrated
back into society for over five (5) years before returning te Bureau custody.

The policy that changed in August 2018 to include every inmate who wants
treatment can get it, has been slow to implement. I have been here at Federal
correctional Institution, Sheridan since the last week of September cf 2018.

As of the last week of May 2019, I'd completed the eight (8) week treatment
called Mavyret (Glecaprevir 40 mg tab). At just over half way through the
treatment, I was tested. Those results showed that the disease had no longer
been detected. This was at just 5 i/2 weeks into the treatment. Plenty of time
to receive the treatment while still at SeaTac in all the months they spend
finding or relying on policy to deny me the treatment.

It has been proven that Hep. C. is a silent killer. That the denial for
over or lack thereof treatment for the period that I suffered going without being
treated could have been used to. treat me over six (6) times. At every level of
the grievence process from institution to Central Office, I've been denied and
each staff member who has participated in this process has been made aware of
my life changing disease that left untreated causes umseen tissue damage, damage
to organs such as liver, kidneys and even the esophagus. Damage occures on a
daily basis when left untreated. The Bureau of Prison'’s deliberate and wanton
affliction of pain and suffering has to be corrected. Pain caused from liver
inflamation, causing me days of pain, bloating, and unable tc eat from my liver
pushing on my stomach, as well as causing esophageal varices, which can cause
difficulty swallowing. I've asked on militple occassions to be seen by a specialist
such as hepatologist, gastroenterologist, or Interventional radiologist. I

Still have not seen any of them. It is still unknown to date to what extent

 
 

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 20 of 25

CONTINUATION OF FACTS FROM PAGE 5...

the damage I have truely suffered, especially since Mr. Ian Comers himself admits by
using a outdated medical record of a liver biopsy prefcrmed in 2009.

It is due to my constant nagging and pushing or utilizing the administrative
remedy process that I did finally get treatment. The Bureau medical staff and
administrative staff had been deliberately denying any form of treatment to better my
way of life or health.

To establish the criteria that I, the Plaintiff mist demonstrate (1) I have
a serious medical need. It is pretty simple to prove this element just by the series
of blood tests to confirm that I have/had a serious disease, (2) The Staff was deliberately
indifferent to that need. The Bureau and staff followed and relied upon the policy when
denying me a valid treatment, (3) The indifference caused harm. It has already been
proven that everyday that Hep. C. is left untreated, it causes irepairable and ireversible
damage. Following this policy was the moving force behind the staff being able to deny ny
access to treatment and violate my rights to that treatment. Medical staff and admin.
staff failed to respond to the medical need. The last element to deliberate indifference,
is the seriousness of the prisoner's medical need. Leaving Hep. C. untreated is certainly
a serious need.

The Plaintiff does believe he has shewed and met all the criterias for this court
to allow this complaint to move forward and even beyond a summary judgement when filed
by the defendants. The Plaintiff has exhausted the cnly avenue known and required by the
P.L.R.A. As futile as it was for the Plaintiff to even continue with the administrative
remedy process because cf the Bureaus reliance on policy to deny proper and adequate
medical treatment, he continued, showing his diligence in seeking remedy...

The Plaintiff has asked to.be seen by a gastroenterologist for a developing
issue with swallowing. On or about 05/24/ 1é, Plaintiff sent an electronic request to
staff (Dr. Dy) seeking to be seen by a gastroenterclogist, hepatologist, infectious

disease specialist, or transplant specialist regarding his Hep. C and receiving a viable

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 21 of 25

CONTINUATION OF FACTS FROM PAGE 5...

treatment. Plaintiff received a response by unknown staff on or about 05/27/18,

only stating "wait for appointment." That appointment took place on or about 05/29/18
with Defendant K. Martinez. I again spoke to Defendant K. Martinez on or about
06/01/18. During this encounter she was "educating" me about the APRI and that I
still did not meet the FEOP criteria due to my APRI level again going back down.
Defendant. Martinez also informed me that I will not win my battle of receiving
treatment of my Hep. C. before I am designated and sent to my new facility.

Defendant was clearly acting in a indifferent manner and knowingly violating right
and access to proper medical treatment.

On or about 07/06/18 the Plaintiff submitted an additional request to Defendant
Dr. Dy requesting to be seen and that I was having difficulties with swallowing,
“regular sized bites. Sometimes feeling like it gets stuck." P-A. D. Smith had
submitted the Plaintiff to be sen by the outside ENT. That request was approved by
the regional medical director on or about 08/01/18. Plaintiff did go to a consult
on or about 09/04/48. No procedure was dene. When completed with the consult there
had been an appointment scheduled to pretorm the procedure. Plaintiff was transfered
out of FDC Seatac on or about 69/15/18 before the procedure could be preformed.

On or about 10/03/18, Plaintiff arrived at Federal Correctional Institution
at Sheridan where he submitted an electronic request to a Dr. Cantu (who was ne
longer the attending physician) seeking treatment for my Hep. C., to see the
infectious disease coordinator, a gastroenterologist for the difficulties with
swallowing. He also explained that he was sheduled to be seen for a procedure before
He was transfered. He never received a response from that request.

Upon acriving at the FCI, Sheridan, the Plaintiff began documenting each
encounter with staff pertaining to any medical issues. This was done at the urging

of another inmate named Lonnie Lillard # 27612-086 (please see attached declaration).

 
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 22 of 25

CONTINUATION OF FACTS FROM PAGE 5...

Cn or about 11/14/18, Plaintiff was listed on the call-out te see the Dr. @ 9a.m.
Plaintiff met Dr. Grasley where upon they discussed several issues that the -
Plaintiff is concerned about. Issues ranged from Hep. c. treatment, gastroenterologist,
eye dr., and mentioned pain in his shoulder. The Plaintiff had stated te Dr. Grasley
the following:
"I've been battling the FBOP now almost a year to get treatment
for this Hep. C. To continue denying me is a violation of several
constitutional rights. I'm nearing the end of my grienance process
and will begin a lawsuit, as many Federal courts, and Judges are
now getting Lavolved with the prison systems denying adequate and
proper medical care.”
Doctor Grasley simply replied:
"You don’t have to recite the constitution to me. If you want the
treatment I'll put you in for it. You haven't been able to get it
because you were a pre-trial inmate. We are getting treatment ready
for several people so it'll be a short wait, but you'll get it.”
Qn or about 11/29/18, Plaintiff went to sick-call € 9:30am after morning
fog count. He speke to Mc. Bergman regarding the renewal of his prescriptions
that the Dr. had ordered for 180 days on 11/14/18, yet the pharmacy said had expired.
Mr. Bergman was very professional as was informative. He sent an email to the Dr.
regarding his concerns. However, the Plaiontiff was able te catch a peek at the
computer screen and could see that his latest blood work revealed and APRI of approx.
-27. Well enough inthe FBOP Criteria that was no longer as of sometime in August 2018,
{please see Administrative Remedy response by Ian Conners on inmate John Etzel
# 76892-065). In this response dated, 02/04/19, it states:
"Tne BOP expanded access to HCV treatment to all sentenced
inmates in August 2018; however, institutions may continue to
use the priority level’ system to prioritize their patients.”
The Plaintiff has a response by Ian Conners dated 11/13/18, after this
policy change regarding the treatment of HCV, where Defendant Conners does
inform the Plaintiff that the policy has changed and relied on Plaintiffs prior

incarcerationed medical records as a means to deny the Plaintiff treatment.
Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 23 of 25

CONTINUATION OF FACTS FROM PAGE 5...

This denial of treatment based on a mere liver biopsy perfermed in
2009 or an old ultrasound report from the same time is clearly an

act of neglagence and deliberate indifference to my medical needs.
. Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 24 of 25

E. REQUEST FOR RELIEF

I believe that I am entitled to the following specific relief:

For the violations of the Plaintiffs protected and guaranteed constitutional rights, he
seeks 10,000,000.00 million dollars and for actual damages caused to his Liver as a result
of the continued denial of treatment, the Plaintiff seeks 20,000,000.00 million dollars.

For the suffering of and exposure to deathly situations and subjecting the Plaintiff to

 

 

extreme psycological and emotional distress of having to watch, care for another inmate

 

who the named medical staff (defendants) refused to take action in a timely or adequate

 

fasion. For having to assist this inmate in matters or issues that his unit team or the

 

administrative staff should have been doing for him. Namely to wit: A compassionate

 

release. The Plaintiff also seeks from defendant Ms. Leen, the HSA at Sheridan, an addition

 

_.....40,000,000.00 million dollars.for the psychological and—emotional..damage-caused-by--the -~---

threats of punitive action for his family trying to contact and make sure he was getting
proper medical care and treatment for. Ms. Leen is included in this complaint as this
complaint arises out of one continuous transaction that is still ongoing today as this

complaint is being completed. The Plaintiff has worked on this complaint over the course

 

of several months due to being required to program daily during the week and having limited
time to complete his complaint. As of 8/27/2019, the Plaintiff has been scheduled to be

seen by a gastroenterologist, but has yet to go out. (Please see journal entries for

 

 

 

more detailed encounters with Ms. Leen in particular). The Plaintiff would also like

 

20,000,000.00 miliion dollars in punitive damages.

 

 

Plaintiff does reserve his right to amend this complaint in either defendants or facts

 

to this complaint at any time.

 

 

 

 

 

 

 

dL fre 2

ate) (Signature of Plaintiff)

 

CIVIL RIGHTS COMPLAINT
CV-66 (7/97) Page 6 of 6

 
10
11
12
13

144]

15
16
17
18
19
20
21
22
23
24
25
26
2/7
28

 

 

Case 2:19-cv-01400-RSM Document 14 Filed 02/18/20 Page 25 of 25

CERTIFICATE OF SERVICE

 

I hereby certify that on February 12,202Qaused this Motion to be

mailed to the Court and one copy to be mailed to the United States Attorney
on this case, which is considered filed/served.at the moment it was
delivered to prison authorities for mailing as provided for in Houston v.
Lack, 487 U.S. 266, 101 L. Ed. 2d. 245 (1988), by placing a complete copy
of this Motion in a sealed envelope, affixed with the appropriate postage,
and deposited with prison officials at the Federal Detention Center in
Seattle, Washington.

Pursuant to 28 U.S.C. §1746, I declare under penalty of purjury that

the foregoing is true and correct to the best of my knowledge.

t
Bobert bp Stanard
Defendant

Reg # 08757-081

 

 

 
